Mr. Justice Brown
delivered the opinion of the court.
The bill'in this case appears to be brought against the defendants as successors of Gormully undpr the contract of December 1, 1884, which was also made the basis of the suit No. 204, just decided.' As it. is admitted in the brief that if the court refused relief against Mr. Gormully for want of equity in the prior suit,, there is no reason why it should, not refuse it in this case, it is unnecessary to go into its details.
The decree of the court below dismissing the bill is, therefore,

Affirmed.